


ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”), dated as of May __, 2015, is
entered into by and between INDEPENDENCE BANCSHARES, INC., a South Carolina
corporation (“Buyer”) and registered bank holding company for Independence
National Bank (the “Bank”) and MPIB HOLDINGS, LLC, a Delaware limited liability
company (“Seller”).

RECITALS

WHEREAS, Seller is engaged in the business of developing mobile payments and
digital banking technologies and processes including technology architectures,
regulatory and compliance infrastructures, market research, pricing strategies,
customer lists, vendor due diligence and relationships, and documentation,
processes and procedures and intellectual property to support patent
applications for unique processes and other applicable intellectual property and
other consulting and financial services-related businesses (the “Business”); and

WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Seller, certain assets and certain Liabilities of the Business,
subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I
Definitions

Section 1.01 Definitions. Unless otherwise specified in this Agreement,
capitalized terms used herein shall have the meanings set forth in Schedule 1 to
this Agreement.

ARTICLE II
Purchase and Sale 

Section 2.01 Purchase and Sale of Assets. Subject to the terms and conditions
set forth herein, at the Closing, Seller shall sell, assign, transfer, convey
and deliver to Buyer, and Buyer shall purchase from Seller, all of Seller’s
right, title and interest in, to and under the tangible and intangible assets,
properties and rights described in this Section 2.01 (collectively, the
“Purchased Assets”):

(a) all computer software, hardware and systems of Seller in connection with the
Business as set forth on Schedule 2.01(a) of the Disclosure Schedules;

(b) all Intellectual Property Rights as set forth on Schedule 2.01(b) or
Schedule 4.16(a) of the Disclosure Schedules;

1

--------------------------------------------------------------------------------




(c) all Intellectual Property Agreements to which Seller is party in connection
with the conduct of the Business as set forth on Schedule 2.01(c) of the
Disclosure Schedules (“Assigned Intellectual Property Agreements”);

(d) all Contracts or other arrangements to which Seller is party in connection
with the conduct of the Business, as set forth on Schedule 2.01(d) of the
Disclosure Schedules (“Assigned Contracts”);

(e) all (i) books and records relating to the assets, properties and rights of
Seller relating to the Business or the Purchased Assets; (ii) market research
studies, surveys, reports, analyses and similar information relating to the
Business; (iii) all active and inactive files and data relating to the Business;
and (iv) sales data, brochures, catalogues, literature, forms, mailing lists,
art work, photographs and advertising material, in whatever form or media
relating to the Business (collectively, “Books and Records”);

(f) all claims, causes of action, choses in action, rights of recovery and
rights of set-off of any kind in favor of Seller or pertaining to, or arising
out of, the Purchased Assets (“Claims”); and

(g) all goodwill and other intangible properties associated with any of the
assets described in the foregoing clauses including, without limitation, the
Intellectual Property Rights.

Section 2.02 Excluded Assets. Notwithstanding anything to the contrary in this
Agreement, Buyer shall not purchase and Seller shall not sell, transfer or
assign to Buyer any assets except the Purchased Assets. Without limiting the
generality of the foregoing, it is expressly agreed that Buyer shall not
purchase and Seller shall not sell, transfer or assign to Buyer the following
(collectively, the “Excluded Assets”):

(a) all the assets, properties and rights specifically set forth on Schedule
2.02(a) of the Disclosure Schedules;

(b) all accounts or notes receivable of Seller or any of its Affiliates,
including all accounts or notes receivable relating to the Business and any
account, account receivable, note or note receivable payable to Seller by any
Member or any other member of Seller or Affiliate of Seller;

(c) all cash and cash equivalents and securities of Seller or any of its
Affiliates;

(d) all bank accounts of Seller or any of its Affiliates;

(e) all Contracts that are not Assigned Contracts;

(f) Sellers’ organizational documents, minute books, membership interest books,
Tax Returns, books of account and records of Seller pertaining to the Business
which Seller is prohibited from disclosing or transferring to Buyer under
applicable Law and is required by applicable Law to retain;

2

--------------------------------------------------------------------------------




(g) all refunds, rebates, abatements, credits, net operating losses or other tax
assets (including duty and tax refunds and prepayments), of Seller or any of its
Affiliates;

(h) all claims, rights, benefits and interests arising under or resulting from
any Excluded Assets or Excluded Liabilities;

(i) any future business of Seller or any of its Affiliates;

(j) the rights which accrue or will accrue to Seller under this Agreement;

(k) all prepaid expenses and deposits of Seller, but only to the extent of the
benefit to be conferred by such prepaid expenses and deposits to the Business
after the Closing Date;

(l) all rights and benefits under all employee benefit plans of Seller;

(m) contracts of insurance maintained by or on behalf of Seller or any of its
Affiliates (including any return of charges or premiums under retrospective
rating plans) and all insurance proceeds or claims made by Seller or any of its
Affiliates thereunder; and

(n) all rights of Seller and the Members under this Agreement or any agreement,
instrument or other document entered into in connection herewith or any rights
in connection with the transactions contemplated hereby and thereby.

Section 2.03 Assumed Liabilities. At the Closing, Buyer shall assume (with an
effective date of January 1, 2013 (the “Assumption Date”)), and from the
Assumption Date and thereafter Buyer shall pay, perform, fulfill, discharge and
otherwise satisfy in accordance with their respective terms, and Seller shall
sell, convey, assign, transfer and deliver to Buyer, only the obligations and
Liabilities of Seller set forth in Section 2.03(a) and 2.03(b) (the “Assumed
Liabilities”), as follows:

(a) all Liabilities and obligations that arise out of events occurring after the
Assumption Date relating to the Intellectual Property Rights, the Assigned
Intellectual Property Agreements, the Assigned Contracts and the Claims, except
(i) in each case, to the extent such Liabilities and obligations, but for a
breach or default by Seller or any of its Affiliates would have been paid,
performed or otherwise discharged on or prior to the Assumption Date or to the
extent the same arise out of any such breach or default, (ii) in each case, to
the extent such Liabilities and obligations would be required to be reflected on
a balance sheet as of Assumption Date with respect to the Purchased Assets
prepared in accordance with GAAP and were not disclosed on Schedule 4.20 of the
Disclosure Schedules (excluding any Liabilities paid directly by, or to the
actual Knowledge of, Buyer), and (iii) to the extent that such agreements were
not assigned to Buyer hereunder in compliance with any required consents of
other parties or consents or approvals of Governmental Authorities; and

(b) any Liabilities and obligations expressly listed on Schedule 2.03(b) of the
Disclosure Schedules, to the extent clearly and unambiguously described therein.

3

--------------------------------------------------------------------------------




Notwithstanding anything in this Agreement to the contrary, Buyer shall not
assume any Liabilities or obligations of Seller or the Purchased Assets,
including the Intellectual Property Rights, except for those Liabilities and
obligations which are listed in Schedule 2.03 of the Disclosure Schedules.
Seller understands that, other than the Assumed Liabilities of Seller
specifically listed in Schedule 2.03 of the Disclosure Schedules, Buyer shall
not assume, nor shall Buyer or any of its Affiliates, directors, employees,
shareholders or agents, be deemed to have assumed or guaranteed, or be
responsible for in any way, any Liabilities or obligations, whether such
Liabilities or obligations are contingent or otherwise, or direct or indirect,
of Seller or any of its Affiliates.

Section 2.04 Retained Liabilities. The Liabilities and obligations which shall
be retained by Seller or any of its Affiliates (the “Retained Liabilities”)
shall consist of all Liabilities of Seller or any of its Affiliates other than
the Assumed Liabilities, including, without limitation, the following: (a) all
Liabilities of Seller or any of its Affiliates relating to Indebtedness; (b) all
Liabilities of Seller or any of its Affiliates resulting from, constituting or
relating to a breach of any of the representations, warranties, covenants or
agreements of Seller or any of its Affiliates under this Agreement in accordance
with the indemnification provisions of this Agreement; (c) all Liabilities of
Seller or any of its Affiliates for federal, state, local or foreign taxes,
including taxes incurred in respect of or measured by the income of Seller or
any of its Affiliates earned on or realized prior to the Assumption Date,
including any gain and income from the sale of the Purchased Assets and other
transactions contemplated herein; (d) all Liabilities of Seller or any of its
Affiliates arising in connection with its operations related to the Business
except as otherwise specifically provided in Section 2.03; (e) all Liabilities
of Seller or any of its Affiliates arising in connection with its operations
unrelated to the Business; (f) any liability of Seller or any of its Affiliates
based on its tortious or illegal conduct; (g) any liability or obligation
incurred by Seller or any of its Affiliates in connection with the negotiation,
execution or performance of this Agreement and the transactions contemplated
hereby, including, without limitation, all legal, accounting, brokers’, finders’
and other professional fees and expenses except as otherwise specifically
provided in Section 8.01; (h) any Liabilities or obligations of Seller to the
Members and any of its other members, employees, directors, officers or any
other of its Affiliates; and (i) all Liabilities incurred by Seller or any of
its Affiliates after the Assumption Date.

Section 2.05 Purchase Price. As consideration for the sale, transfer, and
conveyance of the Purchased Assets to Buyer, Buyer agrees to deliver to Seller
the following consideration (the “Purchase Price”):

(a) On the Closing Date, Buyer shall remit to Seller an amount equal to Two
Hundred and Fifty Thousand Dollars ($250,000.00) by wire transfer of immediately
available funds to the account designated in Section 8.02(C) below, or such
other account designated in writing by Seller to Buyer (“Designated Account”);

4

--------------------------------------------------------------------------------




(b) Within seven business days following the Deferred Purchase Price Trigger
Event (defined below), Buyer shall remit to Seller an amount equal to One
Million Five Hundred Thousand Dollars ($1,500,000.00) by wire transfer of
immediately available funds to the Designated Account. The “Deferred Purchase
Price Trigger Event” shall mean the date Buyer’s (i) Cumulative Consolidated
Core Net Income (as defined below) exceeds Two Million Dollars ($2,000,000.00),
or (ii) Cumulative aggregate consolidated Gross Revenues of net interest income
and non-interest revenues exceeds Eight Million Dollars ($8,000,000.00) for any
consecutive five quarterly periods and Buyer’s average market capitalization for
the 30 day period immediately prior to the Deferred Purchase Price Trigger Event
exceeds Fifty Million Dollars ($50,000,000.00). “Cumulative Consolidated Core
Net Income” means the sum of the Buyer’s and its subsidiaries’ net income before
other comprehensive income determined in accordance with GAAP consistently
applied as reported in Buyer’s 10-Q and 10-K filings with the Securities and
Exchange Commission. For the avoidance of doubt, Cumulative Consolidated Core
Net Income shall exclude (i) net losses, if any, before other comprehensive
income of the Buyer, (ii) unrealized gains or loss on investment securities
available for sale (iii) gains or loss from goodwill, and (iv) gains or loss
from extraordinary nonrecurring items as reported on the Company’s financials.
“Cumulative consolidated gross revenues of net interest income and non-interest
revenues” means the gross revenues of the Buyer from both net interest income
and non-interest income, calculated on a consolidated basis with all
subsidiaries, cumulated each quarter for the period beginning in the period of
the Closing, and measured at the end of each calendar quarter thereafter
determined in accordance with GAAP consistently applied as reported in Buyer’s
10-Q and 10-K filings with the Securities and Exchange Commission; and

(c) On the Closing Date, Buyer shall issue to Seller One Million Five Hundred
Thousand (1,500,000) shares of common stock of Buyer (the “Restricted Stock”),
as evidenced by the Restricted Stock Agreement in the form of Exhibit C (the
“Restricted Stock Agreement”) which shall include the following restrictions:
(i) the Restricted Stock shall not vest with Seller or any of its Affiliates (or
any transferee thereof) unless and until there is a Deferred Purchase Price
Trigger Event; and (ii) the Restricted Stock shall not vest with Seller or any
of its Affiliates (or any transferee thereof) and shall be returned by Seller to
Buyer if the Deferred Purchase Price Trigger Event does not occur on or before
the tenth (10th) anniversary of the Closing Date (except as described below in
Section 2.5(d)).

(d) If, prior to the earlier of either the tenth (10th) anniversary of the
Closing Date or a Deferred Purchase Price Trigger Event, the Buyer accepts an
offer to sell 100% of its outstanding shares of stock, the following procedure
will apply:

(i) The Buyer will obtain an appraisal or fairness opinion as to the
consideration paid for the shares of the Buyer from a nationally recognized
investment bank (the “Valuation”), which shall include a separate valuation of
the Bank which is limited to the Bank’s rendering of traditional banking
services (the “Bank Valuation”). The parties agree that the value of the Buyer
in excess of the Bank (as limited to its rendering of traditional banking
services) shall be attributed to the Buyer’s transaction processing business
(the “Transaction Processing Business”).

(ii) Upon the closing of the sale of 100% of the outstanding shares of the
Buyer, the Deferred Purchase Price Trigger Event shall be deemed to have
occurred and the payments made and vesting of Restricted Stock described in this
Section 2.05 shall be made to the extent that the net proceeds of such sale, in
excess the value of the Bank, are sufficient to fund the consideration to Seller
stated in this Section 2.5. In the event of the sale of 100% of the outstanding
shares of the Buyer for stock consideration, the Buyer will make best efforts to
negotiate a cash portion of payment to the Seller equal to the cash
consideration described in Section 2.05(b) above.

5

--------------------------------------------------------------------------------




(iii) In the event that the Buyer accepts an offer to sell 100% of the
outstanding shares of the Buyer, but such purchaser is unwilling to pay
additional consideration for the Transaction Processing Business in an amount at
least equal to the deferred purchase price described in Section 2.05(b) and (c)
above, the Buyer will make best efforts to sell the Transaction Processing
Business separately from the Bank, and if such separate sale occurs, the
Deferred Purchase Price Trigger Event shall be deemed to have occurred and the
payments made and vesting of Restricted Stock described in this Section 2.05
shall be made to the extent that the net proceeds of such sale are sufficient to
fund the consideration to Seller described in Section 2.05, which payment shall
in no event exceed the Purchase Price.

Section 2.06 Allocation of Purchase Price. Buyer and Seller agree that the
Purchase Price shall be allocated among the Purchased Assets in a reasonable
manner and prepared in accordance with Section 1060 of the Code and the treasury
regulations promulgated thereunder. Any subsequent adjustments to the Purchase
Price shall be made in a manner consistent with Section 1060 of the Code and the
regulations thereunder. Neither Seller nor the Members on the one hand, nor
Buyer on the other hand, shall file any return or take a position with any
taxing authority that is inconsistent with the allocation referred to herein.
Additionally, Buyer, on the one hand, and Seller and the Members, on the other
hand, shall cooperate with the other in any filings required under Section 1060
of the Code.

ARTICLE III
Closing

Section 3.01 Closing. Subject to the terms and conditions of this Agreement, the
consummation of the transactions contemplated by this Agreement (the “Closing”)
shall take via electronic exchange of documents at 10:00 a.m., EST on the date
hereof or at such other time, date or place as Seller and Buyer may mutually
agree upon in writing (the day on which the Closing takes place being the
“Closing Date”). The Closing shall be deemed effective as of 12:01 a.m. EDT as
of the Closing Date.

Section 3.02 Closing Actions.

(a) At the Closing, Seller shall deliver to Buyer the following:

(i) a general assignment and bill of sale in the form of Exhibit A (the “Bill of
Sale”) and duly executed by Seller;

(ii) an assignment and assumption agreement in the form of Exhibit B hereto (the
“Assignment and Assumption Agreement”) and duly executed by Seller;

(iii) the Inventions Assignment agreement in the form of Exhibit D hereto (the
“Inventions Assignment Agreement”) and duly executed by the Member;

6

--------------------------------------------------------------------------------




(iv) the Restricted Stock Agreement duly executed by Seller; and

(v) Such other conveyancing documents as Buyer shall reasonably determine to be
appropriate to transfer title and/or ownership to the Purchased Assets to Buyer
hereunder including, without limitation, resolutions of the members and managers
of Seller authorizing the actions contemplated in this Agreement and the
Transaction Documents.

(b) At the Closing, Buyer shall deliver to Seller the following:

(i) the Purchase Price in accordance with Section 2.05(a) and (c);

(ii) the Assignment and Assumption Agreement duly executed by Buyer;

(iii) the Inventions Assignment Agreement duly executed by Buyer;

(iv) the Restricted Stock Agreement duly executed by Buyer; and

(v) counterparts of the conveyancing documents described in Section 3.02(a)(v)
above.

ARTICLE IV
Representations and warranties of seller and the members

Seller, represent and warrant to the Purchaser that the statements contained in
this Section 4 are correct and complete as of the date of this Agreement and
will be correct and complete as of the Closing Date (as though made then and as
though the Closing Date were substituted for the date of this Agreement
throughout this Section 4).

Section 4.01 Organization and Qualification of Seller. Seller is a limited
liability company duly organized, validly existing and in good standing under
the Laws of the state of Delaware and has all necessary corporate power and
authority to own, operate or lease the properties and assets now owned, operated
or leased by it and to carry on the Business as currently conducted. Seller is
duly licensed or qualified to do business and is in good standing in each
jurisdiction in which the ownership of the Purchased Assets or the operation of
the Business as currently conducted makes such licensing or qualification
necessary, except where the failure to be so licensed, qualified or in good
standing would not have a Material Adverse Effect.

7

--------------------------------------------------------------------------------




Section 4.02 Authority of Seller. Seller has full power and authority to enter
into this Agreement and the other Transaction Documents to which Seller is a
party, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
Seller of this Agreement and any other Transaction Document to which Seller is a
party, the performance by Seller of its obligations hereunder and thereunder and
the consummation by Seller of the transactions contemplated hereby and thereby
have been duly authorized by all requisite action on the part of Seller and no
other corporate action is necessary for the execution, delivery and performance
by Seller of the Transaction Documents and the consummation by Seller of the
transactions contemplated by the Transaction Documents. This Agreement has been
duly executed and delivered by Seller and the Members, and (assuming due
authorization, execution and delivery by Buyer) this Agreement constitutes a
legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity). When each
other Transaction Document to which Seller and the Members is or will be a party
has been duly executed and delivered by Seller (assuming due authorization,
execution and delivery by each other party thereto), such Transaction Document
will constitute a legal and binding obligation of Seller enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity).

Section 4.03 No Conflicts; Consents. Except as expressly set forth on Schedule
4.03 of the Disclosure Schedules, the execution, delivery and performance of the
Transaction Documents to which any of Seller is a party, and the consummation by
Seller of the transactions contemplated by the Transaction Documents, will not
(i) conflict with or result in a breach of the terms, conditions or provisions
of, (ii) constitute a default under, (iii) result in the creation of any lien
upon any of the Purchased Assets under, (iv) give any third party the right to
modify, terminate or accelerate any Assumed Liability or other liability or
obligation of Seller under, (v) result in a violation of, or (vi) require any
authorization, consent, approval, exemption or other action by or declaration or
notice to any governmental entity pursuant to the Seller’s Certificate of
Formation or Seller Operating Agreement, or any agreement, instrument or other
document, or any legal requirement which Seller, or any of Seller’s assets are
subject. Without limiting the generality of the foregoing, except as set forth
on Schedule 4.03 of the Disclosure Schedules, neither Seller, any of their
respective Affiliates has entered into any agreement, or is bound by any
obligation of any kind whatsoever, directly or indirectly to transfer or dispose
of (whether by sale of stock or assets, assignment, merger, consolidation or
otherwise) the Business or the Purchased Assets (or any substantial portion
thereof) to any person or entity other than the Purchaser, and neither Seller
have entered into any agreement or any obligation of any kind whatsoever to
issue any capital stock of Seller to any person or entity.

Section 4.04 Tax Returns. Set forth as Schedule 4.04 of the Disclosure Schedules
are correct and complete copies of all tax returns of Seller for the years ended
December 31, 2011 through December 31, 2014 (the “Tax Returns”). The Tax Returns
present fairly the financial condition of Seller as of the dates and for the
periods, are correct and complete, and are consistent with the books and records
of Seller (which books and records are correct and complete), subject to normal
year-end adjustments (which will not be material individually or in the
aggregate).

Section 4.05 Absence of Certain Changes, Events and Conditions. Except as set
forth on Schedule 4.05 of the Disclosure Schedules, from December 31, 2014 until
the date of this Agreement, Seller has operated the Business in the ordinary
course of business in all material respects and there has not been any material
adverse change in the financial condition, operations or business of Seller
taken as a whole from that shown on the Tax Returns, or any material transaction
or commitment effected or entered into by Seller outside the ordinary course of
the Business.

8

--------------------------------------------------------------------------------




Section 4.06 Material Contracts.

(a) Schedule 4.06(a) of the Disclosure Schedules lists each Contract (x) by
which any of the Purchased Assets are bound or affected or (y) to which Seller
is a party or by which it is bound in connection with the Business or the
Purchased Assets, excluding however any of the foregoing which were both (i)
entered into in the ordinary course of the business and (ii) may be terminated
without penalty, premium or liability by Seller on not more than thirty-one (31)
days prior written notice (collectively, the “Material Contracts”).

(b) Seller is not in breach of, or default under, any Material Contract, except
for such breaches or defaults that would not have a Material Adverse Effect.

Section 4.07 Title to Purchased Assets. Except as set forth on Schedule 4.07 of
the Disclosure Schedules, Seller has good and marketable title to, or a valid
leasehold interest in, the Purchased Assets, free and clear of any Encumbrances.
The Purchased Assets include all tangible and intangible property and assets
(except for the Excluded Assets) necessary for the continued conduct of the
Business after Closing in the same manner as conducted prior to Closing. The
transfer of the Purchased Assets hereunder conveys to the Buyer good, valid and
indefeasible title to the Purchased Assets, free and clear of any Encumbrances.

Section 4.08 Real Property. Seller neither owns nor leases any real property.

Section 4.09 Legal Proceedings; Governmental Orders.

(a) There are no Actions pending or, to Seller’s Knowledge after due inquiry,
threatened against or by Seller relating to or affecting the Business or the
Purchased Assets which, if determined adversely to Seller would result in a
Material Adverse Effect.

(b) There are no outstanding Governmental Orders and no unsatisfied judgments,
penalties or awards against or affecting the Business or the Purchased Assets
which would result in a Material Adverse Effect.

Section 4.10 Compliance With Laws; Permits.

(a) Except as set forth in Schedule 4.10(a) of the Disclosure Schedules, Seller
is in compliance with all Laws applicable to the conduct of the Business as
currently conducted and the ownership and use of the Purchased Assets except
where the failure to be in compliance would not have a Material Adverse Effect.
Further, no event has occurred that is reasonably likely to give rise to any
action, suit, proceeding, hearing, investigation, charge, complaint, claim or
demand that would, if it gave rise thereto, have a Material Adverse Effect.

(b) All Permits required for Seller to conduct the Business as currently
conducted or for the ownership and use of the Purchased Assets have been
obtained by Seller and are valid and in full force and effect, except where the
failure to obtain such Permits would not have a Material Adverse Effect.

9

--------------------------------------------------------------------------------




(c) None of the representations and warranties in this Section 4.10 shall be
deemed to relate to employee benefits matters (which are governed by Section
4.11), employment matters (which are governed by Section 4.12) or tax matters
(which are governed by Section 4.12).

Section 4.11 No Employees or Benefit Plans. Seller has not employed any Persons
or established or maintained any employee benefit plans at any time from its
inception through and including the Closing Date.

Section 4.12 Tax Matters.

(a) Except as set forth in Schedule 4.12 of the Disclosure Schedules, Seller has
filed all Tax Returns that it was required to file with respect to the Business.
All such Tax Returns were correct and complete. All Taxes owed by Seller with
respect to the Business, the Purchased Assets or otherwise (whether or not shown
on any Tax Return), have been paid and all current Taxes with respect to the
Business, the Purchased Assets, income, expense or credits of Seller have been
paid or provided for or will be paid or provided for prior to the Closing.
Seller is not currently the beneficiary of any extension of time within which to
file any Tax Return. No claim with respect to the Business or the Purchased
Assets has ever been made by an authority in a jurisdiction where Seller does
not file Tax Returns that it is or may be subject to taxation by that
jurisdiction. There is no lien on any of the Purchased Assets that arose in
connection with any failure (or alleged failure) to pay any Tax.

(b) Seller has withheld and paid all material Taxes with respect to the
Business, the Purchased Assets or otherwise required to have been withheld and
paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, member, stockholder or other third party.

(c) There is no pending dispute or claim concerning any tax liability of Seller
with respect to the Business or the Purchased Assets. No Tax audits are pending
or being conducted with respect to Seller.

(d) The representations and warranties set forth in this Section 4.12 are
Seller’s sole and exclusive representations and warranties regarding Tax
matters.

Section 4.13 Brokers. Neither the Seller nor any of its Affiliates has any
liability or obligation to pay any fees or commissions to any broker, finder or
agent with respect to the transactions contemplated by this Agreement.

Section 4.14 No Undisclosed Liabilities. As of the Closing Date, Seller has no
Liabilities or obligations (whether absolute or contingent, liquidated or
unliquidated, known or unknown, or due or to become due), and there is no basis
for any present or future action, suit, proceeding, hearing, investigation,
charge, complaint, claim or demand, except for Liabilities and obligations (i)
expressly listed on Schedule 4.14 of the Disclosure Schedules, to the extent
clearly and unambiguously described therein, (ii) reflected on the Tax Returns,
and (iii) arising after the Closing Date in the ordinary course of business
(none of which results from, arises out of, relates to or was caused by any
breach of contract, breach of warranty, tort, infringement or violation of law).

10

--------------------------------------------------------------------------------




Section 4.15 Material Misstatements or Omissions. No representation or warranty
by Seller or the Members in this Agreement, and no document, written statement,
certificate or schedule furnished or to be furnished to Buyer by (or on behalf
of) Seller or the Members pursuant thereto, when construed together with all
other such representations, warranties, documents, written statements,
certificates or schedules contains, or will, when furnished, contain, any untrue
statement of a material fact, or omits, or will then omit to state, a material
fact necessary to make any statement of facts contained herein or therein not
materially misleading. There have been no events or transactions, or information
which has come to the attention of Seller or the Members which, as related
directly to the Business or the Purchased Assets, could reasonably be expected
to have a Material Adverse Effect on the business, operations, affairs or
condition of the Business or the Purchased Assets other than for general
economic or industry conditions or trends.

Section 4.16 Intellectual Property.

(a) Schedule 4.16(a) of the Disclosure Schedules lists each patent, registered
trademark, registered service mark, trade dress, logo, trade name, copyright,
mask work and registration or application for any of the foregoing owned by or
licensed to Seller for use in connection with the Business. Except as
specifically set forth on Schedule 4.16(a) of the Disclosure Schedules, Seller
has good and marketable title to each item of Intellectual Property purported to
be owned by it, free and clear of any liens, existing or pending. Seller owns or
has the right to use pursuant to licenses, sublicenses, agreements or permission
all patents, trademarks, service marks, trade dress, trade secrets, logos, trade
names, copyrights and mask works necessary for the operation of the Business as
presently conducted. Each item of Intellectual Property owned or used by Seller
immediately prior to the Closing Date will be owned or available for use by the
Buyer on identical terms and conditions immediately subsequent to the Closing
Date. Seller has taken all necessary and, to the belief of Seller, desirable
action to maintain and protect each item of Intellectual Property that it owns
or uses. The Members have assigned to the Business all of their intellectual
property rights relating to the Business.

(b) Schedule 4.16(b) of the Disclosure Schedules identifies each unregistered
trademark, service mark, trade name, corporate name or Internet domain name,
computer software item (other than commercially available off-the-shelf software
purchased or licensed for less than a total cost of $1,000 in the aggregate) and
each material unregistered copyright used by the Company in connection with its
business. With respect to each item of Intellectual Property required to be
identified in Schedule 4.16(b):

(i) Seller owns and possesses all right, title, and interest in and to the item,
free and clear of any Lien, license, or other restriction or limitation
regarding use or disclosure;

11

--------------------------------------------------------------------------------




(ii) the item is not subject to any outstanding injunction, judgment, order,
decree, ruling, or charge;

(iii) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or, to the Knowledge of any Member, is threatened
that challenges the legality, validity, enforceability, use, or ownership of the
item, and, to the Knowledge of any Member there are no grounds for the same;

(iv) other than as set forth on Schedule 4.16(b) of the Disclosure Schedules,
Seller has never agreed to indemnify any Person for or against any interference,
infringement, misappropriation, or other conflict with respect to the item; and

(v) no loss or expiration of the item is threatened, pending, or reasonably
foreseeable, except for patents expiring at the end of their statutory terms
(and not as a result of any act or omission by Seller, including without
limitation, a failure by Seller to pay any required maintenance fees).

(c) Schedule 4.16(c) of the Disclosure Schedules lists identifies each item of
Intellectual Property that any third party owns and that Seller uses pursuant to
a license, sublicense, agreement, or permission. Seller has delivered to Buyer
correct and complete copies of all such licenses, sublicenses, agreements, and
permissions (each as amended to date).

(d) Seller has not interfered with, infringed upon, misappropriated or, to the
Knowledge of Seller, otherwise come into conflict with any Intellectual Property
rights of third parties, and neither Seller nor the Members, directors and
officers (and employees with responsibility for Intellectual Property matters)
of Seller have ever received any charge, complaint, claim, demand or notice
alleging any such interference, infringement, misappropriation, violation or
adverse claims of ownership (including any claim that Seller must license or
refrain from using any Intellectual Property rights of any third party). No
third party has interfered with, infringed upon, misappropriated or, to the
Knowledge of Seller, otherwise come into conflict with any Intellectual Property
Rights of Seller.

(e) Each of the employees, agents, contractors or consultants who have
contributed to or participated in the discovery, creation or development of
Intellectual Property on behalf of Seller: (i) has assigned or is under a valid
obligation to assign all right, title, and interest thereto to Seller; (ii) is a
party to a valid “work for hire” agreement under which Seller is deemed to be
the author and original owner of the copyright to the Intellectual Property; or
(iii) has by operation of law vested in Seller all right, title, and interest in
the Intellectual Property by virtue of his or her employment with Seller.

(f) Seller has complied with and is presently in compliance with all federal,
state, local, governmental (including, but not limited to, the Federal Trade
Commission and State Attorneys General), administrative or regulatory laws,
regulations, guidelines and rules applicable to any Intellectual Property of
Seller and shall take all steps necessary to ensure such compliance until the
Closing Date.

12

--------------------------------------------------------------------------------




(g) Seller further agrees, without any additional consideration, to execute any
instruments and to do all other things reasonably requested by Buyer (both
during and after the term of this Agreement) in order to (i) file applications
in relation to the protection of intellectual property, including but not
limited to patent, trademark, and copyright applications and (ii) vest more
fully in or record ownership by Buyer or its designee all ownership rights in
those items hereby transferred by Seller to Buyer, or to evidence such ownership
by Buyer.

(h) Seller shall provide any trade secrets to Buyer in such form and format as
requested by Buyer and shall continue to disclose any such trade secrets to
Buyer upon reasonable request, wherein this provision shall extend after the
expiration of this Agreement.

Section 4.17 Transactions with Affiliates. Except as specifically set forth in
Schedule 4.17 of the Disclosure Schedules, Seller has not been involved in any
business arrangement or relationship with any of its members or Affiliates,
including the Members, within the past 36 months, and none of its members or
Affiliates, including the Members, own any assets, tangible or intangible
(including the Purchased Assets), or provides any service which is used in the
Business.

Section 4.18 Investment.

(a) Seller is acquiring the Restricted Stock to be received by it pursuant to
this Agreement for investment for its own account and not with a view to
participating directly or indirectly in any resale, distribution or underwriting
thereof in violation of the Securities Act, or applicable state securities laws,
and Seller will not offer or sell the Restricted Stock received pursuant to this
Agreement in violation of the Securities Act or applicable state securities
laws. Seller understands that the Restricted Stock received pursuant to this
Agreement will be registered following the lapse of restrictions stated in the
Restricted Stock Agreement, pursuant to the terms of this Agreement and the
Restricted Stock Agreement. However, the Restricted Stock has not been
registered under the Securities Act or under applicable state securities laws as
of the date of this Agreement and may not be sold, transferred, assigned,
pledged or otherwise transferred or disposed of unless there is an effective
registration statement under the Securities Act covering such securities and the
securities have been qualified or registered under applicable state securities
laws or an exemption from the registration requirements of the Securities Act
and such laws is available. Seller also understands that until such time as the
Restricted Stock is registered under the Securities Act or under applicable
state securities laws or an exemption from the registration requirements of the
Securities Act and such laws is available, certificates representing such
Restricted Stock shall bear an appropriate legend regarding the restrictions on
transfer and Buyer shall order any transfer agent it may appoint to stop the
transfer thereof absent compliance with such restrictions.

(b) Seller is an “accredited investor” as such term is defined in Regulation D
promulgated under the Securities Act. Seller (i) acknowledges that Buyer has
made available to Seller a copy of the Buyer SEC Filings, (ii) understands that
it has not been furnished with any exhibits to the Buyer SEC Filings and that it
may, upon its written request, receive from Buyer a copy of any such exhibit and
(iii) acknowledges that it has been provided an opportunity to ask questions and
receive answers from Buyer concerning the terms and conditions of the offering
of the Restricted Stock and to obtain any additional information which Buyer
possesses or can acquire without unreasonable effort or expense that is
necessary to verify the accuracy of any information furnished with such
offering.

13

--------------------------------------------------------------------------------




Section 4.19 Capitalization. The authorized capital ownership interest of Seller
consists only of capitalization amounts contributed by the Members identified in
Schedule 4.19 of the Disclosure Schedules. Except as set forth in Schedule 4.19
of the Disclosure Schedule, Seller has not authorized any other measures of
capital ownership of Seller. Except as set forth in Schedule 4.19 of the
Disclosure Schedule, there are no agreements, arrangements or understandings to
which Seller or the Members are a party (written or oral) to issue any other
measures of capital ownership of Seller, there are no options or other rights to
require such units or other measures of capital ownership and there are no
preemptive rights or agreements, arrangements or understandings to issue
preemptive rights with respect to the issuance or sale of any units or other
measures of capital ownership of Seller created by statute, the Certificate of
Formation of Seller or the Seller Operating Agreement, or any agreement or other
arrangement to which Seller or any of the Members are a party or to which they
are bound and there are no agreements, arrangements or understandings to which
Seller or the Members are a party (written or oral) pursuant to which Seller has
the right to elect to satisfy any Liability by issuing any units or other
measures of capital ownership of Seller. Other than the Seller Operating
Agreement, Seller is not a party or subject to any agreement or understanding,
and, to Seller’s and the Members’ knowledge after due inquiry, there is no
agreement, arrangement or understanding between or among any Persons which
affects, restricts or relates to voting, giving of written consents,
distributions, allocation of profits and losses, or transferability of units or
other measures of capital ownership of Seller, including any voting trust
agreement or proxy.

Section 4.20 No Liabilities on Closing Date. Except as set forth in Schedule
4.20 of the Disclosure Schedules, Seller shall have no Liabilities or
Indebtedness on the Closing Date including, without limitation, Liabilities or
Indebtedness associated with the following: (a) all Liabilities of Seller
relating to Indebtedness for borrowed money; (b) all Liabilities of Seller for
federal, state, local or foreign Taxes, including Taxes incurred in respect of
or measured by the income of Seller earned on or realized prior to the Closing
Date, including any gain and income from the sale of the Purchased Assets and
other transactions contemplated herein; (c) all Liabilities for all
environmental, ecological, health or safety claims to the extent arising out of
the operation of the Business or the Purchased Assets by Seller on or before the
Closing Date; (d) all Liabilities of Seller arising in connection with its
operations unrelated to the Business except as otherwise specifically provided
in Schedule 4.20 of the Disclosure Schedule; (e) any liability of Seller based
on its tortious or illegal conduct; and (f) any liability or obligation incurred
by Seller in connection with the negotiation, execution or performance of this
Agreement and the transactions contemplated hereby, including, without
limitation, all legal, accounting, brokers’, finders’ and other professional
fees and expenses.

Section 4.21 No Additional Activities. Since the Assumption Date, the Members
have not engaged in any activities related to the Business, except as an agent,
executive, consultant, employee and/or director of the Company including,
without limitation, any activities in their individual capacity or as an agent,
member, manager, employee, officer and/or director of Seller. Since the
Assumption Date, Seller has not engaged in any activities related to the
Business.

14

--------------------------------------------------------------------------------




ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller that the statements contained in this
Article V are true and correct as of the date hereof.

Section 5.01 Organization. Buyer is a corporation duly organized, validly
existing and in good standing under the Laws of the State of South Carolina.

Section 5.02 Authority of Buyer. Buyer has all necessary power and authority to
enter into this Agreement and the other Transaction Documents to which Buyer is
a party, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
Buyer of this Agreement and any other Transaction Document to which Buyer is a
party, the performance by Buyer of its obligations hereunder and thereunder and
the consummation by Buyer of the transactions contemplated hereby and thereby
have been duly authorized by all requisite action on the part of Buyer. This
Agreement has been duly executed and delivered by Buyer, and (assuming due
authorization, execution and delivery by Seller) this Agreement constitutes a
legal, valid and binding obligation of Buyer enforceable against Buyer in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity). When each
other Transaction Document to which Buyer is or will be a party has been duly
executed and delivered by Buyer (assuming due authorization, execution and
delivery by each other party thereto), such Transaction Document will constitute
a legal and binding obligation of Buyer enforceable against it in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

Section 5.03 No Conflicts; Consents. The execution, delivery and performance by
Buyer of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not: (a) result in a violation or breach of any provision of the
partnership agreement of Buyer; (b) result in a violation or breach of any
provision of any Law or Governmental Order applicable to Buyer; or (c) require
the consent, notice or other action by any Person under, conflict with, result
in a violation or breach of, constitute a default under or result in the
acceleration of any agreement to which Buyer is a party, except in the cases of
clauses (b) and (c), where the violation, breach, conflict, default,
acceleration or failure to give notice would not have a Material Adverse Effect
on Buyer’s ability to consummate the transactions contemplated hereby. No
consent, approval, Permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to Buyer in
connection with the execution and delivery of this Agreement and the other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby, except for such consents, approvals, Permits, Governmental
Orders, declarations, filings or notices which would not have a Material Adverse
Effect on Buyer’s ability to consummate the transactions contemplated hereby and
thereby.

15

--------------------------------------------------------------------------------




Section 5.04 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Buyer.

Section 5.05 Independent Investigation. Buyer has conducted its own independent
investigation, review and analysis of the Business, the Purchased Assets and the
Assumed Liabilities, and acknowledges that it has been provided adequate access
to the personnel, properties, assets, books and records, and other documents and
data of Seller for such purpose. Buyer has relied solely upon its own
investigation and the express representations and warranties of Seller set forth
in Article IV of this Agreement (including related portions of the Disclosure
Schedules); and (b) neither Seller nor any other Person has made any
representation or warranty as to Seller, the Business, the Purchased Assets or
this Agreement, except as expressly set forth in Article IV of this Agreement
(including the related portions of the Disclosure Schedules).

ARTICLE VI
COVENANTS

Section 6.01 Books and Records. In order to facilitate the resolution of any
claims made against or incurred by Seller prior to the Closing, or for any other
reasonable purpose, for a period of six (6) years after the Closing, Buyer shall
(and shall cause its Affiliates to) (a) retain the Books and Records (including
personnel files) relating to periods prior to the Closing in a manner reasonably
consistent with the prior practices of Seller; and (b) upon reasonable notice,
afford Seller’s Representatives reasonable access (including the right to make,
at Seller’s expense, photocopies), during normal business hours, to such Books
and Records.

Section 6.02 Bulk Sales Laws. The parties hereby waive compliance with the
provisions of any bulk sales, bulk transfer or similar Laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Buyer.

Section 6.03 Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other similar Taxes and fees (including any
penalties and interest) incurred in connection with this Agreement and the other
Transaction Documents shall be borne and paid by Buyer when due. Buyer shall, at
its own expense, timely file any Tax Return or other document with respect to
such Taxes or fees (and Seller shall cooperate with respect thereto as
necessary).

Section 6.04 Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement and the other Transaction Documents.

16

--------------------------------------------------------------------------------




Section 6.05 Limitations on Sellers’ Representations and Warranties. EXCEPT FOR
THE REPRESENTATIONS AND WARRANTIES MADE BY SELLER CONTAINED IN ARTICLE IV
HEREOF, (I) SELLER MAKES NO OTHER EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY
WHATSOEVER, INCLUDING, WITHOUT LIMITATION, ANY REPRESENTATION OR WARRANTY AS TO
(A) THE VALUE, DESIGN, UTILITY, QUALITY, MANUFACTURE, FITNESS OR CONDITION OF
THE PURCHASED ASSETS, (B) THE ABSENCE OF DEFECTS (LATENT OR APPARENT), (C)
FITNESS FOR A PARTICULAR PURPOSE OR ANY WARRANTY OF MERCHANTABILITY OR TITLE OR
WARRANTY (LEGAL OR CONVENTIONAL) OF QUALITY OR (D) THE TRANSACTIONS CONTEMPLATED
HEREBY AND (II) SELLER SHALL NOT BE LIABLE OR BOUND IN ANY MANNER BY ANY EXPRESS
OR IMPLIED WARRANTY, GUARANTEE, STATEMENT, PROMISE, REPRESENTATION OR
INFORMATION MADE OR FURNISHED BY ANY BROKER, AGENT, EMPLOYEE OR OTHER PERSON
REPRESENTING OR PURPORTING TO REPRESENT SELLER OR ARISING OUT OF ANY USAGE OF
TRADE, COURSE OF DEALING OR COURSE OF PERFORMANCE.

Section 6.06 Buyer Financial Statements and Information. Buyer shall maintain
its financial statements in accordance with GAAP.

Section 6.07 Seller Inspection. Seller shall be entitled to inspect, and may
select an accounting firm (or other Representatives) to inspect, during normal
business hours and on reasonable notice to Buyer, such books and records in
order to verify the accuracy of the cumulative consolidated net income reported
by Buyer. Seller shall be solely responsible for its fees and costs related to
such inspection (including the fees and costs of such accounting firm or other
Representatives), unless a discrepancy with respect to the amount of cumulative
consolidated net income exceeding 5% is revealed by such audit, in which case
Buyer shall be responsible for all of Seller’s fees and costs related to such
audit. If Seller (or its accounting firm or other Representatives, as
applicable) determines that any such books and records are inaccurate, Buyer
shall correct the inaccuracy. If Buyer does not correct the inaccuracy, Seller
will share sufficient information with Buyer to allow the parties to resolve in
good faith the alleged inaccuracy. In the event that Buyer ceases to be subject
to the reporting requirements under the Securities Exchange Act of 1934, as
amended, then Buyer shall retain an independent accounting firm reasonably
satisfactory to Seller to maintain all books and records with respect to the
cumulative consolidated net income. If the majority of the business, assets
and/or stock of Buyer is acquired prior to the date of the final payment
pursuant to Section 2.05, whether pursuant to merger or otherwise, then Buyer
shall take all necessary and appropriate action to cause the acquirer(s) in such
transaction to comply with the provisions of Section 2.05.

Section 6.08 Consents of Third Parties. Seller shall obtain the consent in
writing of all persons necessary to permit Seller to assign and transfer all of
the Purchased Assets to Buyer, free and clear of all liens, security interests,
restrictions, claims and encumbrances (other than the Assumed Liabilities) and
to perform its obligations under, and to conclude the transactions contemplated
by, this Agreement in order that the performance hereof will not result in the
termination of, or any violation, breach or default under any material
contracts, loans, notes, agreements, obligations, leases, permits or licenses to
which Seller is a party or by which any of Seller’s property is bound.

17

--------------------------------------------------------------------------------




Section 6.09 Survival of Covenants. Except as otherwise provided herein, each of
the covenants set forth in Article VI shall survive the Closing.

ARTICLE VII
DISCLAIMER; SURVIVAL; INDEMNIFICATION; SET-OFF

Section 7.01 Survival. All of the Fundamental Representations will survive the
Closing, regardless of any investigation made by Buyer. All of the additional
representations and warranties of the parties contained in this Agreement, in
any document to be delivered pursuant to this Agreement, in any document
delivered in connection with the Closing, or in any other document delivered or
to be delivered in connection with the transactions contemplated hereunder will
survive for eighteen (18) months following the Closing and will thereafter
expire, regardless of any investigation made by any of the parties hereto.

Section 7.02 Indemnification By Seller. Seller agrees to indemnify and hold each
of Buyer and its Affiliates, stockholders, officers, directors, employees,
agents and successors and assigns (collectively, the “Buyer Indemnitees”)
harmless against and in respect of (i) all obligations and Liabilities of Seller
or the Members, whether accrued, absolute, fixed, contingent or otherwise, not
expressly assumed by Buyer pursuant to this Agreement, (ii) any loss, liability
or damage incurred or sustained by any Buyer Indemnitee as a result of any
breach by Seller or the Members of this Agreement, including, without
limitation, any breach of any of the representations, warranties and covenants
contained herein or in certificates or other documents delivered hereunder or
pursuant hereto or otherwise in connection with the transactions contemplated
hereby, (iii) any loss, liability, penalties, interest or other damage incurred
in connection with this Agreement under any bulk sales law, and (iv) all
reasonable out-of-pocket costs and expenses (including reasonable attorneys’ and
accountants’ fees) incurred by any Buyer Indemnitee in connection with any
action, suit, proceeding, demand, assessment or judgment incident to any of the
matters indemnified against in this Section 7.02.

Section 7.03 Indemnification By Buyer. Buyer agrees to indemnify and hold each
of the Seller and their respective Affiliates, stockholders, officers,
directors, employees, agents and successors and assigns (collectively, the
“Seller Indemnitees”) harmless against and in respect of (i) all obligations and
Liabilities arising under the Assumed Liabilities from and after the Closing
Date, (ii) any loss, liability or damage incurred or sustained by any Seller
Indemnitee as a result of any breach by Buyer of this Agreement, including,
without limitation, any breach of any of the representations, warranties and
covenants contained herein or in certificates or the documents delivered
hereunder or pursuant hereto or otherwise in connection with the transactions
contemplated hereby, and (iii) all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ and accountants’ fees) incurred in connection
with any action, suit, proceeding, demand, assessment or judgment incident to
any of the matters indemnified against in this Section 7.03.

18

--------------------------------------------------------------------------------




Section 7.04 Certain Limitations. The party making a claim under this Article
VII is referred to as the “Indemnified Party”, and the party against whom such
claims are asserted under this Article VII is referred to as the “Indemnifying
Party”. The indemnification provided for in Section 7.02 and Section 7.03 shall
be subject to the following limitations:

(a) In the absence of fraud or intentional misrepresentation, shall not be
liable to the Indemnified Party for indemnification under Section 7.02 or
Section 7.031 as the case may be, until the aggregate amount of all Losses in
respect of indemnification under Section 7.02(a) or Section 7.03(a) exceeds
$500,000 (the “Deductible”), in which event the Indemnifying Party shall only be
required to pay or be liable for Losses in excess of the Deductible. With
respect to any claim as to which the Indemnified Party may be entitled to
indemnification under Section 7.02(a) or Section 7.03(a), as the case may be,
the Indemnifying Party shall not be liable for any individual or series of
related Losses which do not exceed $50,000 (which Losses shall not be counted
toward the Deductible).

(b) In the absence of fraud or intentional misrepresentation, the aggregate
amount of all Losses for which an Indemnifying Party shall be liable pursuant to
Section 7.02 or Section 7.03, as the case may be, shall not exceed fifteen
percent (15%) of the maximum Purchase Price payable under this Agreement
received or to be received by the Seller (when, as and if earned), except for
Losses related to the Fundamental Representations which shall not exceed the
maximum Purchase Price payable under this Agreement received or to be received
by the Seller (when, as and if earned).

(c) Payments by an Indemnifying Party pursuant to Section 7.02(a) or Section
7.03(a) in respect of any Loss shall be limited to the amount of any liability
or damage that remains after deducting therefrom any insurance proceeds and any
indemnity, contribution or other similar payment received or reasonably expected
to be received by the Indemnified Party in respect of any such claim. The
Indemnified Party shall use its commercially reasonable efforts to recover under
insurance policies or indemnity, contribution or other similar agreements for
any such Losses prior to seeking indemnification under this Agreement.

(d) Payments by an Indemnifying Party pursuant to Section 7.02 or 7.03 in
respect of any Loss shall be reduced by an amount equal to any Tax benefit
realized or reasonably expected to be realized as a result of such Loss by the
Indemnified Party.

(e) In no event shall any Indemnifying Party be liable to any Indemnified Party
for any punitive, incidental, consequential, special or indirect damages,
including loss of future revenue or income, loss of business reputation or
opportunity relating to the breach or alleged breach of this Agreement, or
diminution of value or any damages based on any type of multiple.

(f) Each Indemnified Party shall take, and cause its Affiliates to take
commercially reasonable steps to mitigate any Loss subject to Sections 7.02(a)
or 7.03(a), as the case may be, upon becoming aware of any event which would
reasonably be expected to, or does, give rise thereto, including incurring costs
only to the minimum extent necessary to remedy the breach that gives rise to
such Loss.

19

--------------------------------------------------------------------------------




(g) Seller shall not be liable under Section 7.02(a) for any Losses based upon
or arising out of any inaccuracy in or breach of any of the representations or
warranties of Seller contained in this Agreement if Buyer had knowledge of such
inaccuracy or breach prior to the Closing.

Section 7.05 Indemnification Procedures.

(a) Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any action, suit, claim or other legal proceeding
made or brought by any Person (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party prompt written notice thereof. The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Third Party Claim in reasonable detail,
shall include copies of all material written evidence thereof and shall indicate
the estimated amount, if reasonably practicable, of the Loss that has been or
may be sustained by the Indemnified Party. The Indemnifying Party shall have the
right to participate in, or by giving written notice to the Indemnified Party,
to assume the defense of any Third Party Claim at the Indemnifying Party’s
expense and by the Indemnifying Party’s own counsel, and the Indemnified Party
shall cooperate in good faith in such defense. In the event that the
Indemnifying Party assumes the defense of any Third Party Claim, subject to
Section 7.05(b), it shall have the right to take such action as it deems
necessary to avoid, dispute, defend, appeal or make counterclaims pertaining to
any such Third Party Claim in the name and on behalf of the Indemnified Party.
The Indemnified Party shall have the right, at its own cost and expense, to
participate in the defense of any Third Party Claim with counsel selected by it
subject to the Indemnifying Party’s right to control the defense thereof. Seller
and Buyer shall cooperate with each other in all reasonable respects in
connection with the defense of any Third Party Claim, including making available
records relating to such Third Party Claim and furnishing, without expense
(other than reimbursement of actual out-of-pocket expenses) to the defending
party, management employees of the non-defending party as may be reasonably
necessary for the preparation of the defense of such Third Party Claim.

(b) Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld or delayed), except as
provided in this Section 7.05(b). If an offer is made to settle a Third Party
Claim without leading to liability or the creation of a financial or other
obligation on the part of the Indemnified Party and provides, in customary form,
for the unconditional release of each Indemnified Party from all Liabilities and
obligations in connection with such Third Party Claim, the Indemnifying Party
may settle the Third Party Claim upon the terms set forth in such offer to
settle such Third Party Claim. If the Indemnified Party has assumed the defense
pursuant to Section 7.05(a), it shall not agree to any settlement without the
written consent of the Indemnifying Party.

20

--------------------------------------------------------------------------------




(c) Direct Claims. Any claim by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party prompt written notice
thereof. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Direct Claim in reasonable detail, shall include copies of all material written
evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have 10 days after its receipt of such
notice to respond in writing to such Direct Claim. During such 10-day period,
the Indemnified Party shall allow the Indemnifying Party and its professional
advisors to investigate the matter or circumstance alleged to give rise to the
Direct Claim, and whether and to what extent any amount is payable in respect of
the Direct Claim and the Indemnified Party shall assist the Indemnifying Party’s
investigation by giving such information and assistance (including access to the
Indemnified Party’s premises and personnel and the right to examine and copy any
relevant accounts, documents or records) as the Indemnifying Party or any of its
professional advisors may reasonably request. If the Indemnifying Party does not
so respond within such 10-day period, the Indemnifying Party shall be deemed to
have rejected such claim, in which case the Indemnified Party shall be free to
pursue such remedies as may be available to the Indemnified Party on the terms
and subject to the provisions of this Agreement. In the event of any claim for
indemnity under Section 7.03, Buyer agrees to give Seller and its
Representatives reasonable access to its books and records and employees
relating to the Purchased Assets and the Business (and the operations thereof)
in connection with the matters for which indemnification is sought to the extent
Seller reasonably deems such access necessary in connection with its rights and
obligations under this Article VII and at no cost to Seller.

Section 7.06 Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.

Section 7.07 Right to Assert Defenses and Rights. Buyer hereby agrees that
Seller shall have the right to assert on its behalf, and Seller shall have the
benefit of, any defense or right included in the Purchased Assets in connection
with Seller’s defense of any matter with respect to which a Buyer Indemnitee is
seeking indemnification under this Article VII.

Section 7.08 Exclusive Remedies. Subject to Section 8.09, the parties
acknowledge and agree that their sole and exclusive remedy with respect to any
and all claims (other than claims arising from fraud on the part of a party
hereto in connection with the transactions contemplated by this Agreement) for
any breach of any representation, warranty, covenant, agreement or obligation
set forth herein or otherwise relating to the subject matter of this Agreement,
shall be pursuant to the indemnification provisions set forth in this Article
VII. In furtherance of the foregoing, each party hereby waives, to the fullest
extent permitted under Law, any and all rights, claims and causes of action for
any breach of any representation, warranty, covenant, agreement or obligation
set forth herein or otherwise relating to the subject matter of this Agreement
it may have against the other parties hereto and their Affiliates and each of
their respective Representatives arising under or based upon any Law, except
pursuant to the indemnification provisions set forth in this Article VII.
Nothing in this Section 7.08 shall limit any Person’s right to seek and obtain
any equitable relief to which any Person shall be entitled pursuant to Section
8.09 or to seek any remedy on account of any fraud by any party hereto.

21

--------------------------------------------------------------------------------




Section 7.09 Right to Set-Off. Notwithstanding anything in this Agreement to the
contrary, upon notice to Seller specifying in reasonable detail the basis for
such set-off, Buyer may set off any amount to which it may be entitled under
this Section 7 against any amounts payable to Seller including, without
limitation, amounts payable under Section 2 of this Agreement. The exercise of
such right of set-off by Buyer in good faith, whether or not ultimately
determined to be justified, will not constitute a breach of any duty or
agreement between Buyer and Seller. Neither the exercise of nor the failure to
exercise such right of set-off will constitute an election of remedies or limit
Buyer in any manner in the enforcement of any other remedies that may be
available to it.

ARTICLE VIII
MISCELLANEOUS

Section 8.01 Expenses. Except as otherwise expressly provided by this Agreement,
each of the parties hereto will bear all legal, accounting, investment banking
and other expenses incurred by it or on its behalf in connection with the
transactions contemplated by this Agreement, whether or not such transactions
are consummated; provided that at Closing, Buyer shall reimburse Seller for all
reasonable costs and expenses including, without limitation, fees and
disbursements of counsel, financial advisors, tax advisors and accountants,
incurred in connection with this Agreement and legal, tax and valuation
assessments conducted in anticipation of this agreement including but not
limited to the fees and expenses of Martin LLP, which fees shall not exceed
$100,000. Buyer shall also reimburse Seller for any costs associated with
preparing, filing and administering the regulatory notice as required in Section
2.06(c), which costs shall not exceed $30,000.

22

--------------------------------------------------------------------------------




Section 8.02 Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be (a) delivered by a recognized
overnight courier service, (b) sent by registered or certified mail (postage
prepaid, return receipt requested) or (c) sent by telecopy or other written form
of electronic communication (with a copy thereof delivered in accordance with
clause (a), (b) or (c) of this Section 8.02) to the parties at the following
respective addresses:

(A) Seller:                               MPIB Holdings, LLC
c/o Kathleen M. DeCruze Martin, DeCruze & Company, LLP
2777 Summer Street, Suite 401
Stamford, CT 06905 Facsimile: (203) 977-8314
E-mail: gordonabaird@gmail.com
Attention: Gordon A. Baird   With a copy to:   Martin LLP
262 Harbor Drive, 3rd Floor
Stamford, CT 06902
  Facsimile: 203-973-5250
Email: cmartin@martinllp.net
Attention: Christopher Martin   (B) Buyer: Independence Bancshares, Inc.
500 East Washington Street
Greenville SC 29601
Facsimile: (864) 672-1777
E-mail: mlong@indepbanc.com
Attention: Martha Long, CFO

or to such other Persons or at such other addresses as shall be furnished by
like notice to the other party, and such notice or other communication shall be
deemed to have been given or made as of the date so delivered or received.

(C) Designated Account                               MPIB Holdings LLC
Citibank
ABA Number: 221172610
Account Number: 1255427174
Memo: Independence MPIB Payment

Section 8.03 Headings. The headings in this Agreement are for convenience of
reference only and shall not define, limit or otherwise affect the
interpretation of this Agreement or any of the terms and provisions hereof.

Section 8.04 Severability. Any provision hereof which is held by any court of
competent jurisdiction in any jurisdiction to be illegal, void or unenforceable
shall, as to such jurisdiction, be ineffective to the extent of such illegality
or unenforceability without invalidating the remaining provisions hereof, and
any such illegality or unenforceability in any jurisdiction shall not invalidate
or render unenforceable such provision in any other jurisdiction. To the fullest
extent permitted by applicable Law, the parties hereby waive any provision of
Law which may render any provision hereof prohibited or unenforceable in any
respect.

23

--------------------------------------------------------------------------------




Section 8.05 Entire Agreement. This Agreement together with the schedules and
exhibits hereto (which schedules and exhibits are deemed a part of this
Agreement) and any further agreements entered into by Buyer and Seller at the
Closing (including the other Transaction Documents), (a) contain the entire
agreement and understanding of the parties with respect to the subject matter
hereof and (b) supersede all prior negotiations, discussions, correspondence,
communications, understandings, drafts and agreements between the parties
relating to the subject matter hereof, including without limitation any
non-disclosure or confidentiality agreement between the parties, all of which
are merged into this Agreement.

Section 8.06 Successors and Assigns; No Third Party Beneficiaries. This
Agreement shall inure to the benefit of, and be binding upon, the parties hereto
and their respective successors and assigns; provided, however, that no party
shall assign or delegate any of the rights or obligations under this Agreement
(whether by merger, operation of law or otherwise) without the prior written
consent of the other party hereto, and any such purported assignment or
delegation without such consent shall be void and of no effect. Nothing in this
Agreement, express or implied, shall confer upon any Person other than a party
to this Agreement or a party’s permitted successors and assigns, any rights or
remedies of any nature or kind whatsoever under or by reason of this Agreement
except, with respect to Article VII, to the extent that certain third-parties
are expressly covered as Buyer Indemnitees or Seller Indemnitees.

Section 8.07 Amendment and Modification; Waiver.

(a) This Agreement may be amended, modified, supplemented or restated only by a
written instrument executed by the parties hereto. The terms of this Agreement
may be waived only by a written instrument executed by the party waiving
compliance.

(b) The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent or
other breach, whether or not similar, and no such waiver shall operate or be
construed as a continuing waiver unless so provided.

(c) No delay on the part of any party hereto in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, and no single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.

Section 8.08 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) This Agreement including its formation, performance, termination or
enforcement, and the parties’ relationship in connection therewith, together
with any related claims whether sounding in contract, tort or otherwise, shall
be governed by and construed and enforced in accordance with the Laws of the
State of New York, without regard to any conflicts of law rules that might apply
the Laws of any other jurisdiction.

24

--------------------------------------------------------------------------------




(b) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY SHALL BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF NEW YORK IN EACH CASE LOCATED IN THE
COUNTY OF NEW YORK, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 8.08(c).

Section 8.09 Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

Section 8.10 Counterparts. This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute one and the
same agreement, and all signatures need not appear on any one counterpart.
Executed copies of the signature pages of this Agreement sent by facsimile or
transmitted electronically in Portable Document Format or any similar format,
shall be treated as originals, fully binding and with full legal force and
effect, and the parties waive any rights they may have to object to such
treatment.

25

--------------------------------------------------------------------------------




Section 8.11 Non-recourse. This Agreement may only be enforced against, and any
claim, action, suit or other legal proceeding based upon, arising out of, or
related to this Agreement, or the negotiation, execution or performance of this
Agreement, may only be brought against the entities that are expressly named as
parties hereto and then only with respect to the specific obligations set forth
herein with respect to such party. No past, present or future director, officer,
employee, incorporator, manager, member, partner, stockholder, Affiliate, agent,
attorney or other Representative of any party hereto or of any Affiliate of any
party hereto, or any of their successors or permitted assigns, shall have any
liability for any obligations or Liabilities of any party hereto under this
Agreement or for any claim, action, suit or other legal proceeding based on, in
respect of or by reason of the transactions contemplated hereby.

Section 8.12 Rules of Construction. For all purposes of this Agreement, except
as otherwise expressly provided for herein or unless the context of this
Agreement otherwise requires:

(a) Whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”

(b) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section, schedule and exhibit
references shall refer to this Agreement unless otherwise specified.

(c) The meanings given to terms defined herein shall be equally applicable to
both singular and plural forms of such terms.

(d) Words of any gender are deemed to include each other gender.

(e) A reference to any party to this Agreement or any other agreement or
document shall include such party’s successors and permitted assigns.

(f) A reference to any agreement shall be to such agreement (together with the
schedules and exhibits attached hereto) as it may have been amended, modified,
supplemented, waived or restated from time to time in accordance with its terms.

(g) A reference to any legislation or to any provision of any legislation shall
include any modification or re-enactment thereof, any legislative provision
substituted therefor and all regulations and rules issued thereunder or pursuant
thereto.

(h) All references to “$”, “funds” and “dollars” refer to United States currency
unless otherwise expressly provided.

Section 8.13 Press Releases and Announcements. No party will issue any press
release or announcement relating to the subject matter of this Agreement prior
to the Closing Date without the prior written approval of the other parties;
provided that any party may make any public disclosure it believes in good faith
is required by law or regulation (in which case the disclosing party will advise
the other parties prior to making such disclosure).

26

--------------------------------------------------------------------------------




Section 8.14 Attorney’s Fees. Should a suit or arbitration be brought to enforce
or interpret any provision of this Agreement, the prevailing party shall be
entitled to recover reasonable attorneys’ fees to be fixed in amount by the
Court or the arbitrator(s) if applicable (including without limitation costs,
expenses and fees on any appeal). The prevailing party will be entitled to
recover its costs of suit or arbitration, as applicable, regardless of whether
such suit or arbitration proceeds to a final judgment or award.

[SIGNATURE PAGE FOLLOWS]

27

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

SELLER:   MPIB HOLDINGS, LLC

  By:   


Name:   

Title:   


BUYER:   INDEPENDENCE BANCSHARES, INC.   By:   

Name:   

Title:   


28

--------------------------------------------------------------------------------




SCHEDULE 1
DEFINITIONS

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

“Agreement” has the meaning set forth in the preamble.

“Assigned Contracts” has the meaning set forth in Section 2.01(d).

“Assignment and Assumption Agreement” has the meaning set forth in Section
3.02(a)(ii).

“Assumed Liabilities” has the meaning set forth in Section 2.03.

“Assumption Date” has the meaning set forth in Section 2.03.

“Bill of Sale” has the meaning set forth in Section 3.02(a)(i).

“Books and Records” has the meaning set forth in Section 2.01(e).

“Business” has the meaning set forth in the recitals.

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in Connecticut and South Carolina are authorized or
required by Law to be closed for business.

“Buyer” has the meaning set forth in the preamble.

“Buyer Indemnitees” has the meaning set forth in Section 7.02.

“Claims” has the meaning set forth in Section 2.01(g).

“Closing” has the meaning set forth in Section 3.01.

“Closing Date” has the meaning set forth in Section 3.01.

“Code” means the Internal Revenue Code of 1986, as amended.

29

--------------------------------------------------------------------------------




“Contracts” means all contracts, leases, mortgages, licenses, instruments,
notes, commitments, undertakings, indentures and other agreements, whether
written or oral.

“Cumulative consolidated core net income” has the meaning set forth in Section
2.05(c).

“Cumulative consolidated gross revenues of net interest income and non-interest
revenues” has the meaning set forth in Section 2.05(c).

“Deductible” has the meaning set forth in Section 7.04(a).

“Deferred Purchase Price Trigger Event” has the meaning set forth in Section
2.05(c).

“Direct Claim” has the meaning set forth in Section 7.05(c).

“Disclosure Schedules” means the Disclosure Schedules delivered by Seller
concurrently with the execution and delivery of this Agreement.

“Encumbrance” means any lien, pledge, mortgage, deed of trust, security
interest, charge, claim, easement, encroachment or other similar encumbrance.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“Excluded Assets” has the meaning set forth in Section 2.02.

“Fundamental Representations” means the representations set out in Sections 4.01
(Organization and Qualification), 4.02 (Authority), 4.03 (No Conflicts;
Consents), 4.07 (Title to and Sufficiency of Assets), 4.10 (Compliance with
Laws; Permits), 4.12 (Tax Matters), 4.14 (No Undisclosed Liabilities), as well
as Sections 5.01 (Organization), 5.02 (Authority), and 5.03 (No Conflicts;
Consents).

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

30

--------------------------------------------------------------------------------




“Indebtedness” means with respect to any Person, at any date, without
duplication, (A) all obligations of such Person for borrowed money, including,
without limitation, all principal, interest, premiums, fees, expenses,
overdrafts and penalties with respect thereto, (B) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (C)
all obligations of such Person to pay the deferred purchase price of the
property or services, (D) all obligations of such Person to reimburse any bank
or other Person in respect of amounts paid under a letter of credit or similar
instrument, (E) all capitalized lease obligations as defined in accordance with
GAAP, (F) all other obligations of a Person which would be required to be shown
as indebtedness on a balance sheet of such Person prepared in accordance with
GAAP, and (G) all indebtedness of any other Person of the type referred to in
clauses (A) to (F) above directly or indirectly guaranteed by such Person or
secured by any assets of such Person.

“Indemnified Party” has the meaning set forth in Section 7.04.

“Indemnifying Party” has the meaning set forth in Section 7.04.

“Intellectual Property” means and includes patents, patent applications and the
right to file for patent applications (including but not limited to
continuations, continuations-in-part, divisionals and reissues), trademarks,
logos, service marks, trade names and service names (in each case whether or not
registered) and applications for and the right to file applications for
registration thereof, copyrights (whether or not registered) and applications
for and the right to file applications for registration thereof, moral rights,
mask works and mask work registrations and applications for the right to file
applications for registration thereof, trade secrets, trade dress, publicity and
privacy rights, and any other intellectual property rights arising under the
laws of the United States of America, any State thereof, or any country or
province.

“Intellectual Property Agreements” means and includes all licenses, sublicenses,
consent to use agreements, settlements, coexistence agreements, covenants not to
sue, permissions and other Contracts (including any right to receive or
obligation to pay royalties or any other consideration), whether written or
oral, relating to any Intellectual Property or the Business.

“Intellectual Property Registrations” means and includes all Intellectual
Property Rights that are subject to any issuance, registration, application or
other filing by, to or with any Governmental Authority or authorized private
registrar in any jurisdiction, including registered trademarks, domain names and
copyrights, issued and reissued patents and pending applications for any of the
foregoing.

“Intellectual Property Rights” means and includes all Intellectual Property that
is owned by Seller and used in connection with or necessary for the conduct of
the Business.

“Inventions Assignment Agreement” has the meaning set forth in Section 3.02.

“Knowledge of Seller or Seller’s Knowledge” or any other similar knowledge
qualification, means (a) actual knowledge or (b) knowledge that would be
expected to be obtained after a reasonably comprehensive investigation
concerning the matter at issue. Seller will be deemed to have Knowledge of a
matter if the Members, any Affiliate of Seller, or any employee of Seller with
responsibility for such matter has, or at any time had, Knowledge of such
matter.

31

--------------------------------------------------------------------------------




“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

“Liability” means any liability, obligation or commitment of any kind or nature,
whether known or unknown, asserted or unasserted, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, or due or to become due;
provided, however, that solely with respect to Assumed Liabilities, the term
Liability shall not include liabilities, obligations and commitments to the
extent arising from Assumed Liabilities.

“Lien” means any mortgage, pledge, lien, encumbrance, charge, or other security
interest, other than (a) liens for Taxes not yet due and payable or Taxes that
the taxpayer is contesting in good faith through appropriate proceedings and for
which adequate reserves have been made, and (b) purchase money liens and liens
securing rental payments under capital lease arrangements.

“Loss” means any loss, claim, demand, Governmental Order, damage (including
incidental, consequential and punitive damages) , penalty, fine, cost (including
any opportunity cost), settlement payment, Liability, Tax, Encumbrance,
diminution of value, expense, fee, court costs or attorneys’ fees and expenses.

“Material Adverse Effect” means any condition, circumstance, change or effect
that is or is reasonably likely to be materially adverse to the Purchased
Assets, the Business or the results of operations, profits, prospects or
condition (financial or otherwise) of Seller, with respect to the Business,
considered as a whole.

“Material Contracts” has the meaning set forth in Section 4.06(a).

“Members” has the meaning set forth in the preamble.

“Permits” means all permits, licenses, franchises, approvals, authorizations and
consents required to be obtained from Governmental Authorities.

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

“Purchase Price” has the meaning set forth in Section 2.05.

“Purchased Assets” has the meaning set forth in Section 2.01.

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

“Restricted Stock” and “Restricted Stock Agreement” have the meaning set forth
in Section 2.05(c).

“Retained Liabilities” has the meaning set forth in Section 2.04.

32

--------------------------------------------------------------------------------




“Securities Act” means the Securities Act of 1933.

“Seller” has the meaning set forth in the preamble.

“Seller Indemnitees” has the meaning set forth in Section 7.03.

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other “, fees, assessments or charges of any kind whatsoever,
together with any interest, additions or penalties with respect thereto and any
interest in respect of such additions or penalties.

“Tax Returns” means has the meaning set forth in Section 4.04.

“Third Party Claim” has the meaning set forth in Section 7.05(a).

“Transaction Documents” means this Agreement, the Bill of Sale, the Assignment
and Assumption Agreement, the Inventions Assignment Agreement, the Restricted
Stock Agreement and the other agreements, instruments and documents required to
be delivered at the Closing.

“Vesting Restrictions” has the meaning set forth in Section 2.05(d).

33

--------------------------------------------------------------------------------




DISCLOSURE SCHEDULES

References; Defined Terms. All references to “Sections” in the Schedules shall
be deemed to refer to the provisions of the Agreement, unless the context
clearly requires otherwise, and, additionally, such Section references
correspond to the respective representations and warranties. Any capitalized
terms used in any Schedule that are not defined therein, but which are defined
in the Agreement, shall have the respective meanings given to those terms in the
Agreement. Any capitalized term defined in any Schedule shall have the same
meaning when used in any of the other Schedules, unless the context clearly
requires otherwise.

34

--------------------------------------------------------------------------------




EXHIBIT A
BILL OF SALE

35

--------------------------------------------------------------------------------




BILL OF SALE

WHEREAS, pursuant to the Asset Purchase Agreement dated as of May __, 2015, by
and between INDEPENDENCE BANCSHARES, INC., a South Carolina corporation
(“Buyer”) and MPIB HOLDINGS, LLC, a Delaware limited liability company
(“Seller”), the Sellers have agreed to transfer certain assets used by the
Sellers in conducting its business;

NOW THEREFORE, for good and valuable consideration paid by the Buyer to the
Seller, the receipt and adequacy of which are hereby acknowledged, the Seller
does hereby assign, grant, sell, transfer and deliver to the Buyer, its
successors and assigns, in accordance with the Asset Purchase Agreement, the
Seller’s right, title and interest and claim in and to all of the Purchased
Assets as and to the extent set forth in the Asset Purchase Agreement and any
Exhibits thereto. Unless otherwise defined herein, all capitalized terms used in
this Bill of Sale shall have the meanings attributed to them in the Asset
Purchase Agreement. The Seller acknowledges that the Buyer does not assume and
shall have no liability for any debts, liabilities or obligations of Seller of
any kind whatsoever except related to the Assumed Liabilities as specifically
set forth in the Asset Purchase Agreement.

The Seller does hereby covenant with the Buyer and its successors and assigns
that it is lawfully seized of the foregoing properties and assets, that they
hold the foregoing properties and assets free and clear of all liens, claims,
encumbrances, security interests, pledges, leases, equities, conditional sales
contracts, charges, restrictions and chattel mortgages of any kind whatsoever,
that they have good title to, and good and lawful authority to convey, the
foregoing properties and assets, and that they will protect and defend the
Buyer’s right, title and interest in and to such properties and assets.

This Bill of Sale and Assignment has been duly executed by the Seller to the
Buyer as of the May __, 2015.

MPIB HOLDINGS, LLC   By:                   Member


36

--------------------------------------------------------------------------------




EXHIBIT B
ASSIGNMENT AND ASSUMPTION AGREEMENT

37

--------------------------------------------------------------------------------




ASSIGNMENT AND ASSUMPTION AGREEMENT

WHEREAS, pursuant to the Asset Purchase Agreement dated as of May __, 2015 (the
“Asset Purchase Agreement”), by and between Independence Bancshares, Inc. (the
“Purchaser”) and MPIB Holdings, LLC (the “Seller”), Seller has agreed to
transfer certain assets and liabilities as set forth in the Asset Purchase
Agreement; and

WHEREAS, pursuant to the Asset Purchase Agreement, the Seller has agreed to
sell, assign, convey, transfer, and deliver to the Purchaser, and the Purchaser
has agreed to purchase and assume from the Seller, the Purchased Assets and the
Assumed Liabilities (as each is defined in the Asset Purchase Agreement and
Exhibits thereto).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Seller hereby fully and completely
assigns, conveys, transfers, and delivers, and the Purchaser hereby fully and
completely assumes, liability for the payment and performance of all Purchased
Assets and Assumed Liabilities transferred pursuant to the Asset Purchase
Agreement, as of 11:59 p.m. on the date hereof.

All terms and provisions of this Assignment and Assumption Agreement (this
“Agreement”) shall be binding upon and shall inure to the benefit of the parties
hereto and their respective permitted transferees, successors and assigns;
provided, that this Agreement and all rights, privileges, duties and obligations
of the parties hereto or hereunder may not be assigned or delegated by either
party hereto without the prior written consent of the other party to this
Agreement.

With the exception of the Assumed Liabilities (as defined in the Asset Purchase
Agreement), this Agreement shall not create in any third parties any rights,
remedies, or claims against the Purchaser which such parties did not have
against the Sellers prior to the execution and delivery of this Agreement with
respect to the Purchased Assets. The Seller shall retain all of its liabilities
and obligations arising or alleged to arise from, in connection with, or
resulting from the ownership of the Purchased Assets, and operation of the
Business (as defined in the Asset Purchase Agreement) as provided in the Asset
Purchase Agreement, and shall pay and perform all such liabilities and
obligations in the ordinary course of business (as defined in the Asset Purchase
Agreement) when due.

This Agreement is given pursuant to the provisions of the Asset Purchase
Agreement and, except as herein otherwise provided, the assignment and
assumption of the Purchased Assets and the Assumed Liabilities hereunder is made
subject to the terms and provisions of the Asset Purchase Agreement.

This Agreement is made and entered into in the State of New York and the laws of
that state shall govern the validity and interpretation hereof and the
performance of the parties hereto of their respective obligations hereunder.

38

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

SELLER:   MPIB HOLDINGS, LLC

  By:   

Name:   

Title:   


BUYER:   INDEPENDENCE BANCSHARES, INC.   By:   

Name:   

Title:   


39

--------------------------------------------------------------------------------




EXHIBIT C
RESTRICTED STOCK AGREEMENT

40

--------------------------------------------------------------------------------




RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) dated as of May __, 2015, is
entered into by and among INDEPENDENCE BANCSHARES, INC., a South Carolina
corporation (the “Company”) and MPIB HOLDINGS, LLC, a Delaware limited liability
company (“MPIB”). Capitalized terms used, but not otherwise defined, in this
Agreement shall have the respective meanings specified in the Purchase Agreement
(defined below).

RECITALS

WHEREAS, the Company and MPIB entered into an Asset Purchase Agreement of even
date herewith (the “Purchase Agreement”) whereby the Company agreed to purchase
the certain assets of MPIB (the “Purchased Assets”);

WHEREAS, pursuant to the Purchase Agreement, the Company has agreed to issue One
Million Five Hundred Thousand (1,500,000) shares of common stock of the Company,
subject to the restrictions set forth in the Purchase Agreement and herein;

WHEREAS, MPIB is willing to receive the shares of the common stock of the
Company in connection with the Purchase Agreement and MPIB agrees to abide by
the obligations imposed under this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the parties agree as follows:

1. RESTRICTED STOCK.

(a) Subject to the restrictions set forth in this Agreement including, without
limitation, Section 1(b) below, the Company hereby issues One Million Five
Hundred Thousand (1,500,000) shares of common stock of the Company (the
“Restricted Stock”) to MPIB.

(b) Notwithstanding anything in this Agreement, the Purchase Agreement and the
Transaction Documents to the contrary, the Restricted Stock is subject to the
following restrictions (the “Vesting Restrictions”): (i) the Restricted Stock
shall not vest with MPIB or any of its Affiliates (or any transferee thereof)
unless and until there is a Deferred Purchase Price Trigger Event; and (ii) the
Restricted Stock shall not vest with MPIB or any of its Affiliates (or any
transferee thereof) and shall be returned by MPIB to the Company if the Deferred
Purchase Price Trigger Event does not occur on or before the tenth (10th)
anniversary of the Closing Date.

41

--------------------------------------------------------------------------------




(c) The certificates for the Restricted Stock shall be held in the custody of
MPIB. Each existing or replacement certificate for shares now owned or hereafter
acquired by MPIB shall bear the following legend upon its face:

THE SALE, PLEDGE, HYPOTHECATION, ASSIGNMENT, OR TRANSFER OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A
CERTAIN RESTRICTED STOCK AGREEMENT BY AND BETWEEN THE SHAREHOLDER AND THE
COMPANY AND BY THE COMPANY’S BYLAWS, COPIES OF WHICH MAY BE OBTAINED UPON
WRITTEN REQUEST TO THE SECRETARY OF THE CORPORATION.

Following the Registration Date (defined below) and satisfaction of the Vesting
Restrictions, MPIB shall be entitled to have the restrictive legend set forth
above removed from the share certificates.

(d) Following the satisfaction of the Vesting Restrictions, MPIB shall have all
rights and privileges of a shareholder as to the shares of Restricted Stock,
including the right to vote and receive distribution and liquidation proceeds
and profit and loss allocations with respect to the shares of Restricted Stock.

2. Registration Rights.

(a) The Company shall, not later than 90 days following the satisfaction of the
Vesting Restrictions (the “Filing Date”), prepare and file with the SEC a
Registration Statement pursuant to Rule 415 (or any appropriate similar rule
that may be adopted by the SEC) under the Securities Act of 1933 (the “Act”)
covering the Restricted Stock (the “Shelf Registration”). The Shelf Registration
shall be on Form S-1 or another appropriate form permitting registration of the
Restricted Stock for resale by MPIB from time to time.

(b) The Company shall use its best efforts to cause the Shelf Registration to
become effective under the Act as soon as practicable following the Filing Date.
Subject to the requirements of the Act including, without limitation,
requirements relating to updating through post-effective amendments or
otherwise, the Company shall use its best efforts to keep the Shelf Registration
continuously effective until the later of (i) the third anniversary of the
Filing Date or (ii) such time as all of the Restricted Stock may be traded
pursuant to Rule 144 under the Act by persons who are not at such time
affiliates of the Company within the meaning set forth in Rule 144 under the
Act. The Company shall use its best efforts to take such actions under the laws
of various states as may be required to cause the resale of the Restricted Stock
pursuant to the Shelf Registration to be lawful.

42

--------------------------------------------------------------------------------




(c) Following the effectiveness of a Registration Statement filed pursuant to
this section, the Company may, at any time, suspend the effectiveness of such
Registration Statement for up to 60 days, as appropriate (a “Suspension
Period”), by giving notice to MPIB, if the Company shall have determined that
the Company may be required to disclose any material corporate development which
disclosure may have a material adverse effect on the Company. MPIB agrees that,
upon receipt of any notice from the Company of a Suspension Period, MPIB shall
forthwith discontinue disposition of shares covered by such Registration
Statement or Prospectus until MPIB (i) is advised in writing by the Company that
the use of the applicable Prospectus may be resumed, (ii) has received copies of
a supplemental or amended Prospectus, if applicable, and (iii) has received
copies of any additional or supplemental filings which are incorporated or
deemed to be incorporated by reference in such Prospectus.

3. Approvals Required for Transfer.

(a) The Company shall not register the transfer of any certificate representing
the Restricted Stock unless its Board of Directors concludes, in its sole
discretion, that MPIB has complied with the Vesting Restrictions.

(b) Notwithstanding any other provision herein, the Company may, in its sole
discretion, when it finds that a waiver would be in the best interests of the
Company, waive in whole or in part any or all remaining restrictions with
respect to the Restricted Stock.

4. Representations of MPIB.

(a) MPIB hereby represents, warrants, and covenants that it: (i) understands
that the issuance of the Restricted Stock has not been registered under the Act,
the shares are offered pursuant to an exemption thereunder, and the offering has
not been approved or disapproved by the Securities and Exchange Commission or by
any other federal or state agency; (ii) is acquiring the Restricted Stock for
their own account for investment, not on behalf or for the benefit of any other
person, and has no intention of distributing such shares to others in violation
of the Act; (iii) understands that the shares are illiquid, subject to resale
restrictions imposed by the securities laws of various states, and may not be
sold without compliance with such laws and he may be required to hold the shares
indefinitely; and (iv) resides in the State of Connecticut. MPIB also represents
and warrants that MPIB is an accredited investor as that term is defined in
Regulation D of the Act.

(b) MPIB acknowledges that two of its members are directors of the Company and
as such are aware of the Company’s business affairs and financial condition and
have acquired sufficient information about the Company to reach an informed and
knowledgeable decision to acquire the Restricted Stock. In addition, MPIB has
been granted access to, and had the opportunity to review, financial and other
information relating to the Company and the terms and conditions of an
investment in the Restricted Stock, as well as such other information as MPIB
deems necessary or appropriate as a prudent and knowledgeable investor in
evaluating the merits and risks of an investment in the Restricted Stock. MPIB
has been granted access to, and had the opportunity to review, copies of all
quarterly and annual filings by the Company with the Securities and Exchange
Commission during 2012, 2013, and 2014. MPIB has had the opportunity to ask
questions of, and receive satisfactory answers from, the Company concerning the
terms and conditions of an investment in the Restricted Stock and the
information concerning the Company that MPIB has reviewed.

43

--------------------------------------------------------------------------------




5. Miscellaneous.

(a) Each of the parties hereto will bear all legal, accounting, investment
banking and other expenses incurred by it or on its behalf in connection with
the transactions contemplated by this Agreement.

(b) All notices and other communications given or made pursuant hereto shall be
in writing and shall be (i) delivered by messenger, (ii) delivered by a
recognized overnight courier service, (iii) sent by registered or certified mail
(postage prepaid, return receipt requested) or (iv) sent by telecopy or other
written form of electronic communication (with a copy thereof delivered in
accordance with clause (i), (ii) or (iii) of this Section 5(b)) to the parties
at the following respective addresses:

MPIB:

MPIB Holdings, LLC
c/o Kathleen M. DeCruze
Martin, DeCruze & Company, LLP
2777 Summer Street, Suite 401
Stamford, CT 06905
Facsimile: (203) 977-8314
E-mail: gordonabaird@gmail.com
Attention: Gordon A. Baird

With a copy to:

Martin LLP
262 Harbor Drive, 3rd Floor
Stamford, CT 06902

Facsimile: 203-973-5250
Email: cmartin@martinllp.net
Attention: Christopher Martin
The Company:

Independence Bancshares, Inc.
500 East Washington Street
Greenville SC 29601
Facsimile: (864) 672-1777
E-mail: mlong@indepbanc.com
Attention: Martha Long, CFO

or to such other Persons or at such other addresses as shall be furnished by
like notice to the other party, and such notice or other communication shall be
deemed to have been given or made as of the date so delivered or received.

44

--------------------------------------------------------------------------------




(c) The headings in this Agreement are for convenience of reference only and
shall not define, limit or otherwise affect the interpretation of this Agreement
or any of the terms and provisions hereof.

(d) Any provision hereof which is held by any court of competent jurisdiction in
any jurisdiction to be illegal, void or unenforceable shall, as to such
jurisdiction, be ineffective to the extent of such illegality or
unenforceability without invalidating the remaining provisions hereof, and any
such illegality or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the fullest
extent permitted by applicable law, the parties hereby waive any provision of
law which may render any provision hereof prohibited or unenforceable in any
respect.

(e) This Agreement and any further agreements entered into by the Company and
MPIB at the Closing (including the other Transaction Documents), (a) contains
the entire agreement and understanding of the parties with respect to the
subject matter hereof and (b) supersedes all prior negotiations, discussions,
correspondence, communications, understandings, drafts and agreements between
the parties relating to the subject matter hereof, including without limitation
any non-disclosure or confidentiality agreement between the parties, all of
which are merged into this Agreement.

(f) This Agreement shall inure to the benefit of, and be binding upon, the
parties hereto and their respective successors and assigns; provided, however,
that no party shall assign or delegate any of the rights or obligations under
this Agreement (whether by merger, operation of law or otherwise) without the
prior written consent of the other party hereto, and any such purported
assignment or delegation without such consent shall be void and of no effect.
Nothing in this Agreement, express or implied, shall confer upon any person
other than a party to this Agreement or a party’s permitted successors and
assigns, any rights or remedies of any nature or kind whatsoever under or by
reason of this Agreement.

(g) This Agreement may be amended, modified, supplemented or restated only by a
written instrument executed by the parties hereto. The terms of this Agreement
may be waived only by a written instrument executed by the party waiving
compliance.

(h) The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent or
other breach, whether or not similar, and no such waiver shall operate or be
construed as a continuing waiver unless so provided.

45

--------------------------------------------------------------------------------




(i) No delay on the part of any party hereto in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, and no single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.

(j) This Agreement including its formation, performance, termination or
enforcement, and the parties’ relationship in connection therewith, together
with any related claims whether sounding in contract, tort or otherwise, shall
be governed by and construed and enforced in accordance with the laws of the
State of New York, without regard to any conflicts of law rules that might apply
the Laws of any other jurisdiction.

(k) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY SHALL BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF NEW YORK IN EACH CASE LOCATED IN THE
COUNTY OF NEW YORK, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(l) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 5(l).

46

--------------------------------------------------------------------------------




(m) The parties agree that irreparable damage would occur if any provision of
this Agreement were not performed in accordance with the terms hereof and that
the parties shall be entitled to specific performance of the terms hereof, in
addition to any other remedy to which they are entitled at law or in equity.

(n) This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same agreement,
and all signatures need not appear on any one counterpart. Executed copies of
the signature pages of this Agreement sent by facsimile or transmitted
electronically or any similar format, shall be treated as originals, fully
binding and with full legal force and effect, and the parties waive any rights
they may have to object to such treatment.

(o) This Agreement may only be enforced against, and any claim, action, suit or
other legal proceeding based upon, arising out of, or related to this Agreement,
or the negotiation, execution or performance of this Agreement, may only be
brought against the entities that are expressly named as parties hereto and then
only with respect to the specific obligations set forth herein with respect to
such party. No past, present or future director, officer, employee,
incorporator, manager, member, partner, stockholder, affiliate, agent, attorney
or other representative of any party hereto or of any affiliate of any party
hereto, or any of their successors or permitted assigns, shall have any
liability for any obligations or liabilities of any party hereto under this
Agreement or for any claim, action, suit or other legal proceeding based on, in
respect of or by reason of the transactions contemplated hereby.

(p) Should a suit or arbitration be brought to enforce or interpret any
provision of this Agreement, the prevailing party shall be entitled to recover
reasonable attorneys’ fees to be fixed in amount by the Court or the
arbitrator(s) if applicable (including without limitation costs, expenses and
fees on any appeal). The prevailing party will be entitled to recover its costs
of suit or arbitration, as applicable, regardless of whether such suit or
arbitration proceeds to a final judgment or award.

(q) MPIB shall be responsible for all federal, state, and local income taxes
payable with respect to this award of Restricted Stock. MPIB shall have the
right to make such elections under the Internal Revenue Code as are available in
connection with this award of Restricted Stock.

[Signatures appear on the following page.]

47

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

MPIB:   MPIB HOLDINGS, LLC  
  By:  Name: Title:  
  THE COMPANY:   INDEPENDENCE BANCSHARES, INC.  
 

By:   

Name:   

Title:   


48

--------------------------------------------------------------------------------




EXHIBIT D
INVENTIONS ASSIGNMENT AGREEMENT

49

--------------------------------------------------------------------------------




MPIB HOLDINGS, LLC
CONFIDENTIALITY & INVENTIONS AGREEMENT

This Agreement is entered into by and between MPIB Holdings, LLC (the
“Company”), and Alvin Hageman (the “Director”), effective as of ____________,
being the first date on which the Director provided services for the Company
(the “Effective Date”).

In consideration of the promises and mutual covenants herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, it is mutually covenanted and agreed by and between the
parties as follows:

1. Confidential Information.

(a) Company Information. Director shall at all times during the term of
Director’s service to the Company and thereafter, hold in the strictest
confidence, and not use, except for the benefit of the Company, or disclose to
any person, firm or corporation, without written authorization of the Chief
Executive Officer of the Company, any Confidential Information of the Company.
As used herein, “Confidential Information” means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, investors, business
partners, customer lists and customers (including, but not limited to, those of
the Company on whom Director has called or with whom Director became acquainted
during the term of Director’s service to the Company), markets, technology,
developments, inventions, processes, methods of operation, formulas, designs,
drawings, engineering, marketing, finances or other business information
disclosed to Director by the Company either directly or indirectly in writing,
orally or by drawings or observation of parts or equipment. “Confidential
Information” does not include any of the foregoing items that have become
publicly known and made generally available through no wrongful act of Director
or of others who were under confidentiality obligations as to the item or items
involved or improvements or new versions thereof.

(b) Former Employer Information. Director shall not, during Director’s service
to the Company, improperly use or disclose any proprietary information or trade
secrets of any former or current employer or other person or entity and Director
shall not bring onto the premises of the Company any unpublished document or
proprietary information belonging to any such employer, person or entity unless
consented to in writing by such employer, person or entity.

(c) Third Party Information. Director shall hold in the strictest confidence all
confidential or proprietary information that the Company has received from any
third party and with respect to which it is the Company’s obligation to maintain
confidence. Director shall only use such information for certain limited
purposes in the strictest confidence and shall not disclose such information to
any person, firm or corporation, or use such information except as necessary in
carrying out Director’s work for the Company consistent with the Company’s
agreement with such third party.

50

--------------------------------------------------------------------------------




2. Inventions. Director hereby represents, warrants and covenants as follows:

(a) Inventions Retained and Licensed. Director hereby represents that, other
than disclosed on Schedule A, there are no inventions, original works of
authorship, developments, improvements, and trade secrets which were made by
Director prior to Director’s service to the Company (collectively referred to as
“Prior Inventions”), which belong to Director (and not to any prior employer),
which relate to the line of business of the Company, namely the business of
developing mobile payments and digital banking technologies and processes
including technology architectures, regulatory and compliance infrastructures,
market research, pricing strategies, customer lists, vendor due diligence and
relationships, and documentation, processes and procedures and intellectual
property to support patent applications for unique processes and other
applicable intellectual property and other consulting and financial
services-related businesses (the “Line of Business”), and which are not assigned
to the Company hereunder. If in the course of Director’s service to the Company,
Director incorporates into a product, process or machine for the benefit of the
Company a Prior Invention owned by Director or in which the Director has an
interest, the Company is hereby granted and shall have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license to make, have made,
modify, use and sell such Prior Invention as part of or in connection with such
product, process or machine.

(b) Assignment of Inventions. Director shall make, or will promptly make, full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign to the Company, or its designee, all
of Director’s right, title, and interest in and to any and all inventions,
original works of authorship, developments, concepts, improvements, designs,
discoveries, ideas, trademarks or trade secrets, whether or not patentable or
registrable under copyright or similar laws, which Director may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice, during the period of time Director is
providing services to the Company which relate to the Line of Business
(collectively referred to as “Inventions”). Director hereby acknowledges that
all original works of authorship that are made by Director (solely or jointly
with others) within the scope of and during the period of Director’s service to
the Company which relate to the Project are (i) “works made for hire,” as that
term is defined in the United States Copyright Act (to the extent protectable by
copyright); and (ii) together with all related intellectual property rights of
any sort anywhere in the world, the sole property of the Company. Director
hereby understands and agrees that the decision whether or not to commercialize
or market any Inventions developed by Director solely or jointly with others is
within the Company’s sole discretion and for the Company’s sole benefit and that
no royalty will be due to Director as a result of the Company’s efforts to
commercialize or market any such Inventions.

51

--------------------------------------------------------------------------------




(c) Patent and Copyright Registrations. Director shall assist the Company, or
its designee, at the Company’s expense, in every proper way to secure the
Company’s rights in the Inventions and any copyrights, patents, mask work rights
or other intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Inventions, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto. Director agrees that it is Director’s obligation to execute or cause to
be executed, when it is in Director’s power to do so, any such instrument or
papers after the termination of this Agreement. If the Company is unable because
of the Director’s mental or physical incapacity or for any other reason to
secure Director’s signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering Inventions
or original works of authorship assigned to the Company as set forth above, then
Director hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as Director’s agent and attorney in fact, to act
for and in Director’s behalf and stead to execute and file any such applications
and to do all other lawfully permitted acts to further the prosecution and
issuance of letters patent or copyright registrations thereon with the same
legal force and effect as if executed by Director.

3. Returning Company Documents. Upon any termination of service to the Company,
Director covenants that Director shall deliver to the Company (and will not keep
in Director’s possession, recreate or deliver to anyone else) any and all
devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any aforementioned items developed by
Director pursuant to Director’s service to the Company or otherwise belonging to
the Company, its successors or assigns.

4. Miscellaneous.

(a) Right to Advice of Counsel. Director acknowledges that Director has had the
right to consult with counsel and is fully aware of Director’s rights and
obligations under this Agreement.

(b) Successors. This Agreement may not be assigned by Director without the
consent of the Company. This Agreement shall inure to the benefit of the
Company’s successors and assigns.

(c) Severability. The invalidity or unenforceability of any provision of this
Agreement, or any terms hereof, shall not affect the validity or enforceability
of any other provision or term of this Agreement.

(d) Governing Law. This Agreement including its formation, performance,
termination or enforcement, and the parties’ relationship in connection
therewith, together with any related claims, shall be governed by and construed
and enforced in accordance with the Laws of the State of New York, without
regard to any conflicts of law rules that might apply the Laws of any other
jurisdiction. ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT SHALL BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA OR THE COURTS OF THE STATE OF NEW YORK IN EACH CASE LOCATED IN THE
COUNTY OF NEW YORK, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING.

52

--------------------------------------------------------------------------------




(e) Equitable Remedies. Director acknowledges that the restrictions contained in
this Agreement are necessary for the protection of the business and goodwill of
the Company and are considered by Director to be reasonable for such purpose.
Director agrees that any breach of Sections 1-4 of this Agreement is likely to
cause the Company substantial and irrevocable damage which is difficult to
measure. Therefore, in the event of any such breach or threatened breach,
Director agrees that the Company, in addition to such other remedies which may
be available, shall have the right to specific performance of the provisions of
this Agreement and shall have the right to obtain an injunction from a court
restraining such a breach or threatened breach, and Director hereby waives the
adequacy of a remedy at law as a defense to such relief.

(f) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, and all of which together shall constitute
one and the same instrument. Electronic signatures shall have the same effect as
an original.

[SIGNATURES FOLLOW]

53

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Director has executed this agreement as of the day and
year written below, with effectiveness as of the Effective Date.

Director

 
  Name: Alvin Hageman Date:  
 

Acknowledged and Agreed:

 

MPIB Holdings, LLC

 
  Name: Gordon A. Baird Title:


54

--------------------------------------------------------------------------------




Schedule A to Proprietary Information and Inventions Agreement

Prior Inventions

Except as set forth below, there are no ideas, processes, trademarks, service
marks, inventions, technology, computer programs, original works of authorship,
designs, formulae, discoveries, patents, copyrights, or any claims, rights, or
improvements to the foregoing that are excluded from the operation of this
Agreement: None

1

--------------------------------------------------------------------------------